Exhibit 10.35

 

Form of Indemnification Agreement

Between

CACI International Inc and Its Directors and Certain Executive Officers

 

The following individuals and CACI International Inc are parties to an
indemnification agreement, the form of which is attached hereto:

 

Dan R. Bannister

Gregory R. Bradford

Paul M. Cofoni

Gordon R. England

William M. Fairl

Randall C. Fuerst

James S. Gilmore, III

Carol P. Hanna

Gregory G. Johnson

Dr. Richard L. Leatherwood

Dr. J.P. London

Arnold D. Morse

Thomas A. Mutryn

James L. Pavitt

Dr. Warren R. Phillips

Charles P. Revoile

William S. Wallace



--------------------------------------------------------------------------------

CACI INTERNATIONAL INC

1100 NORTH GLEBE ROAD

ARLINGTON, VIRGINIA 22201

 

                    , 20    

 

Name

Address

 

Dear                     :

 

From time to time we have discussed with the officers and directors of CACI
International Inc (“CACI”) the substantial increase in corporate litigation,
which can subject officers and directors to expensive litigation risks and large
claims for damages. We have also discussed the uncertainties involved in
obtaining and maintaining directors’ and officers’ liability insurance on a
reasonable basis as well as the potentially limited scope (and risk of
non-renewal) of such insurance as can be obtained.

 

You have informed us that you are concerned about the level of protection
available to you as an officer or director of CACI in the present legal climate,
and we understand that your willingness to serve or to continue to serve as an
officer or director of CACI depends upon, among other things, assurance of
adequate protection on a long-term basis. You have also informed us that you
know of no pending or threatened claim against you relating to CACI.

 

The certificate of incorporation of CACI (the “Charter”) provides that CACI will
indemnify its corporate officers and directors to the full extent permitted by
the applicable statute, which is Section 145 of the Delaware General Corporation
Law. The statute, in turn, authorizes a Delaware corporation to provide
indemnification against expenses and certain other losses incurred by a director
or officer in any proceeding in which he or she is involved as a result of
serving, or having served, as a director, officer, or employee of CACI or, at
CACI’s request, as a director, officer or employee of another corporation or
entity. In addition, CACI has the power under Delaware law to enter into
arrangements for indemnification on any terms not prohibited by law that the
Board of Directors deems to be appropriate.

 

In order to attract and retain your services as an officer or director of CACI,
CACI has agreed to indemnify you to the fullest extent of its authority to do
so, subject to the limitations set forth herein. This letter agreement
(“Agreement”) is intended to supplement and confirm the indemnification
provisions contained in the Charter of CACI.

 

CACI and you (the “Indemnified Party”) by this Agreement agree as follows:

 

1. Indemnification. CACI shall indemnify and hold harmless the Indemnified Party
if the Indemnified Party is or was a party or is threatened to be made a party
to, or is otherwise involved with, any Proceeding (as such term is defined in
Section 20(b)):

 

(i) by reason of the fact that the Indemnified Party is or was a director,
officer, employee or agent of CACI or any subsidiary of CACI,

 

(ii) by reason of any action or inaction on the part of the Indemnified Party
taken in the capacity of a director, officer, employee or agent of CACI or any
subsidiary of CACI,

 

(iii) by reason of the fact that the Indemnified Party is or was serving at the
request of CACI as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, or

 

(iv) by reason of the fact that the Indemnified Party is or was serving at the
request of CACI in any capacity with respect to any employee benefit plan,



--------------------------------------------------------------------------------

Page 2

 

against expenses (including reasonable attorneys’ fees), judgments, penalties,
fines and amounts paid in settlement (if such settlement is approved in writing
in advance by CACI, which approval shall not be unreasonably withheld or
delayed) actually and reasonably incurred by the Indemnified Party in connection
with such Proceeding unless CACI shall establish, in accordance with the
procedures and standards described in Section 4(e)(i) and Section 4(e)(ii) of
this Agreement, that the Indemnified Party was not entitled to indemnification,
as described in Section 2.

 

2. Limitation on Indemnification. Notwithstanding any other provision of this
Agreement,

 

(a) no indemnification shall be paid under this Agreement with respect to claims
involving acts or omissions as to which the Indemnified Party is finally
adjudicated (by court order or judgment from which no right of appeal exists)
not to have acted in good faith in the reasonable belief that the Indemnified
Party’s action was in the best interests of CACI or, to the extent that such
matter relates to service with respect to an employee benefit plan, in the best
interests of the participants or beneficiaries of such employee benefit plan;

 

(b) no indemnification shall be paid under this Agreement with respect to any
criminal matter in which the Indemnified Party is finally adjudicated (by court
order or judgment from which no right of appeal exists) to have had reasonable
cause to believe that the Indemnified Party’s action was unlawful; and

 

(c) as provided in Section 145(b) of the Delaware General Corporation Law, no
indemnification for expenses shall be paid under this Agreement in respect of
any claim, issue or matter as to which the Indemnified Party shall have been
adjudged to be liable to CACI unless and only to the extent that the Delaware
Court of Chancery or the court in which such action or suit was brought shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, the Indemnified Party is fairly and
reasonably entitled to indemnification for such expenses which the Delaware
Court of Chancery or such other court shall deem proper.

 

3. Notice of Resignation; No Employment Agreement. In consideration of the
protection afforded by this Agreement, the Indemnified Party agrees not to
resign voluntarily from the position now held by him with CACI without first
giving to CACI not less than three weeks’ written notice of his intention to
resign. Nothing contained in this Agreement is intended to create or shall
create in the Indemnified Party any right to employment (in the case of a
director) or continued employment (in the case of an employee).

 

4. Expenses; Indemnification Procedure.

 

(a) Advancement of Expenses. CACI shall advance all reasonable expenses incurred
by the Indemnified Party in connection with the investigation, defense,
settlement or appeal of any Proceeding (but not amounts actually paid in
settlement of any such Proceeding, which amounts shall be paid under
Section 4(e)). The advances to be made hereunder shall be paid by CACI to the
Indemnified Party within sixty (60) days following delivery of a written request
therefor by the Indemnified Party to CACI.

 

(b) Failure to Advance Expenses. If the Indemnified Party shall have requested
an advancement of expenses pursuant to Section 4(a) and if such request shall
not have been not paid in full by CACI within sixty (60) days after a written
request by the Indemnified Party for payment thereof was first received by CACI,
the Indemnified Party may, but need not, at any time thereafter bring an action
against CACI to recover the unpaid amount of the claim for advancement of
expenses and, subject to Section 18 of this Agreement, the Indemnified Party
shall also be entitled to be reimbursed for the expense (including reasonable
attorneys’ fees) of bringing such action.

 

(c) Reimbursement to CACI. The Indemnified Party by this Agreement undertakes to
repay such amounts advanced only if, and to the extent that, it shall ultimately
be determined that the Indemnified Party is not entitled to be indemnified by
CACI as authorized by this Agreement.

 

(d) Notice; Cooperation by the Indemnified Party. The Indemnified Party shall
give CACI prompt notice of the commencement of any Proceeding, or the threat
thereof against the Indemnified Party, for which



--------------------------------------------------------------------------------

Page 3

 

indemnification will or could be sought under this Agreement. No indemnification
shall be provided to the Indemnified Party if he or she shall fail to give
notice as provided in this Section 4(d) if CACI is or was materially prejudiced
by the failure to give such notice. In addition, the Indemnified Party shall
give CACI such information and cooperation as it may reasonably require and as
shall be within the Indemnified Party’s power. If for any reason the Indemnified
Party is not an employee of CACI at the time of any activities performed by the
Indemnified Party in connection with the defense of any Proceeding, CACI shall
compensate the Indemnified Party on the basis of $350.00 per day (or portion
thereof) spent by the Indemnified Party on behalf of such activities at the
request of CACI, and reimburse the Indemnified Party for all related and
reasonable out-of-pocket expenses, such compensation and expense reimbursement
to be advanced in the manner set forth in Section 4(a).

 

(e) Procedure for Indemnification.

 

(i) Any amounts payable by CACI pursuant to Section 1 shall be paid no later
than sixty (60) days after the resolution (by judgment, settlement, dismissal or
otherwise) of the claim to which indemnification is sought. If a claim is
brought by the Indemnified Party under this Agreement, under any statute, or
under any provision of CACI’s Charter or By-Laws, as amended or restated from
time to time, which provision provides for indemnification, and if such claim is
not paid in full by CACI within such time period, the Indemnified Party may, but
need not, at any time thereafter bring an action against CACI to recover the
unpaid amount of the claim and, subject to Section 18 of this Agreement, the
Indemnified Party shall also be entitled to be reimbursed for the expense
(including reasonable attorneys’ fees) of bringing such action. It shall be a
defense to any such action that the Indemnified Party has not met the standards
of conduct which make it permissible under applicable law for CACI to indemnify
the Indemnified Party for the amount claimed. Section 4(e)(ii) shall apply to
any such determination and the burden of proving such defense shall be on CACI.
In addition, the Indemnified Party shall be entitled to receive interim payments
of expenses pursuant to Section 4(a) unless and until such defense shall be
finally adjudicated by court order or judgment from which no further right of
appeal exists. CACI shall not be liable to indemnify the Indemnified Party under
this Agreement for any amounts paid in settlement of any action or claim
effected without its written consent, which consent shall not be unreasonably
withheld or delayed.

 

(ii) It is the parties’ intention (which intention reflects applicable law) that
if CACI contests the Indemnified Party’s right to indemnification, the question
of the Indemnified Party’s right to indemnification shall be for the court to
decide. The termination of any action or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not create a presumption that the Indemnified Party was not entitled to
indemnification under this Agreement. In addition, neither the failure of CACI
to have made a determination that indemnification of the Indemnified Party is
proper under the circumstances, nor any determination by CACI that the
Indemnified Party has not met such applicable standard of conduct, shall create
a presumption that the Indemnified Party has or has not met the applicable
standard of conduct.

 

5. Notice to Insurers. If, at the time of the receipt of a notice of a claim
pursuant to Section 4(d) of this Agreement, CACI has in effect any insurance,
including, without limitation, directors’ and officers’ liability insurance,
which may provide for payment of or reimbursement for such claim, CACI shall
give prompt notice of the assertion of such claim to each issuer of such
insurance in accordance with the procedures set forth in the respective
policies. CACI shall thereafter (if it is appropriate to do so pursuant to the
terms of the applicable insurance policy) take all necessary or desirable action
to cause such insurers to pay, on behalf of the Indemnified Party, all amounts
payable as a result of such Proceeding in accordance with the terms of such
policies.

 

6. Other Sources of Indemnification. The Indemnified Party shall not be required
to exercise any rights against any other parties (for example, under any
insurance policy purchased by CACI, the Indemnified Party or any other person or
entity) before the Indemnified Party enforces this Agreement. However, to the
extent CACI



--------------------------------------------------------------------------------

Page 4

 

actually indemnifies the Indemnified Party or advances expenses, CACI shall be
subrogated to (and shall be entitled to enforce) any such rights which the
Indemnified Party may have against third parties. Notwithstanding the foregoing,
CACI shall have no right to seek reimbursement under insurance policies
maintained by the Indemnified Party personally or by the employer of an
Indemnified Party who is a non-employee director of CACI. The Indemnified Party
shall assist CACI in enforcing rights against third parties if CACI pays the
Indemnified Party’s reasonable costs and expenses of doing so.

 

7. Selection of Counsel. In the event CACI shall be obligated under Section 4(a)
of this Agreement to pay the expenses of any Proceeding involving the
Indemnified Party, CACI shall be entitled to participate in such Proceeding and,
to the extent it shall wish, to assume the defense of such Proceeding, with
counsel chosen by CACI and approved by the Indemnified Party, which approval
shall not be unreasonably withheld or delayed. Upon the delivery to the
Indemnified Party of written notice of its election to assume such defense,
approval of such counsel by the Indemnified Party and retention of such counsel
by CACI, CACI will not be liable to the Indemnified Party under this Agreement
for any fees of counsel or other expenses subsequently incurred by the
Indemnified Party in connection with the defense of the same Proceeding, except
for fees and expenses incurred by the Indemnified Party as a consequence of the
Indemnified Party’s obligation to cooperate with CACI in the defense of such
matters (as set forth in Section 4(d) of this Agreement). Notwithstanding the
foregoing, the reasonable fees and expenses of the Indemnified Party’s counsel
shall be paid by CACI only if (i) the employment of counsel by the Indemnified
Party has been previously authorized by CACI, (ii) the Indemnified Party shall
have reasonably concluded that, under applicable standards of professional
responsibility applicable to attorneys, there may be a material conflict of
interest between CACI and the Indemnified Party in the conduct of such defense
or that such counsel and the Indemnified Party have fundamental and material
disagreements as to the proper method of managing the litigation, or (iii) CACI
shall not, in fact, have employed counsel to assume the defense of such
Proceeding. The Indemnified Party shall have the right to employ his own counsel
in any such Proceeding at the Indemnified Party’s expense.

 

8. Additional Indemnification Rights; Nonexclusivity.

 

(a) Scope. In the event of any change, after the date of this Agreement, in any
applicable law, statute or rule which expands the right of a Delaware
corporation such as CACI to indemnify a member of its board of directors or an
officer, such changes shall, without any further action by CACI, be included
within the scope of the indemnification provided to the Indemnified Party by,
and CACI’s obligations under, this Agreement. In the event of any change in any
applicable law, statute or rule that limits or restricts the right of CACI to
indemnify a member of its Board of Directors or an officer, such changes shall
have no effect on this Agreement or the parties’ rights and obligations
hereunder, except to the extent specifically required by such law, statute or
rule to be applied to this Agreement.

 

(b) Nonexclusivity. The indemnification provided by this Agreement shall not be
deemed exclusive of any rights to which the Indemnified Party may be entitled
under CACI’s Charter or By-Laws, any agreement, any vote of disinterested
directors, Delaware law, or otherwise, both as to action in the Indemnified
Party’s official capacity and as to action or inaction in another capacity while
holding such office. The indemnification provided under this Agreement shall
continue as to the Indemnified Party for any action taken or not taken while
serving in an indemnified capacity even though he may have ceased to serve in
such capacity at the time any covered Proceeding is commenced.

 

9. Partial Indemnification. If the Indemnified Party is entitled under any
provision of this Agreement to indemnification by CACI for some or a portion of
the expenses, judgments, fines or penalties actually or reasonably incurred by
him in the investigation, defense, appeal or settlement of any Proceeding, but
not, however, for the total amount thereof, CACI shall nevertheless indemnify
the Indemnified Party for the portion of such expenses, judgments, fines or
penalties to which the Indemnified Party is entitled.

 

10. Mutual Acknowledgment. Both CACI and the Indemnified Party acknowledge that
in certain instances, applicable law or applicable public policy could be
construed to prohibit CACI from indemnifying its directors



--------------------------------------------------------------------------------

Page 5

 

and officers under this Agreement or otherwise. Nothing in this Agreement is
intended to require or shall be construed as requiring CACI to do or fail to do
any act in violation of any applicable law. CACI’s inability, as a result of a
binding order of any court of competent jurisdiction, to perform its obligations
under this Agreement shall not constitute a breach of this Agreement and CACI’s
compliance with any such order shall constitute compliance with this Agreement.

 

11. Directors’ and Officers’ Liability Insurance. CACI shall, from time to time,
make the good faith determination whether or not it is practicable for CACI to
obtain and maintain a policy or policies of insurance with reputable insurance
companies providing the officers and directors of CACI with coverage for losses
from wrongful acts, or to ensure CACI’s performance of its indemnification
obligations under this Agreement. Among other matters, CACI may consider the
costs of obtaining such insurance coverage, the protection afforded by such
coverage and the restrictions or other terms required by such insurance. In all
policies of directors’ and officers’ liability insurance, the Indemnified Party
shall be named as an insured in such a manner as to provide the Indemnified
Party the same rights and benefits as are accorded to the most favorably insured
of CACI’s directors, if the Indemnified Party is a director, or of CACI’s
officers, if the Indemnified Party is not a director of CACI but is an officer,
or of CACI’s key employees, if the Indemnified Party is not an officer or
director but is a key employee. Notwithstanding the foregoing, CACI shall have
no obligation to obtain or maintain such insurance if CACI determines in good
faith that such insurance is not reasonably available, if the premium costs for
such insurance are disproportionate to the amount of coverage provided, if the
coverage provided by such insurance is limited by exclusions so as to provide an
insufficient benefit, or if the Indemnified Party is covered by similar
insurance maintained by a subsidiary or parent of CACI.

 

12. Severability. Nothing in this Agreement is intended to require or shall be
construed as requiring CACI to do or fail to do any act in violation of
applicable law. The provisions of this Agreement shall be severable as provided
in this Section 12. If this Agreement or any portion of this Agreement shall be
invalidated on any ground by any court of competent jurisdiction, then CACI
shall nevertheless indemnify the Indemnified Party to the greatest extent
permitted by any applicable law or any applicable portion of this Agreement that
shall not have been invalidated, and the balance of this Agreement not so
invalidated shall be enforceable in accordance with its terms.

 

13. Exceptions. Any other provision herein to the contrary notwithstanding, CACI
shall not be obligated pursuant to the terms of this Agreement:

 

(a) Excluded Acts. To indemnify the Indemnified Party for any acts or omissions
or transactions from which a director, officer, employee or agent may not be
relieved of liability under applicable Delaware law; or

 

(b) Claims Initiated by the Indemnified Party. To indemnify or advance expenses
to the Indemnified Party with respect to proceedings or claims initiated or
brought voluntarily by the Indemnified Party and not by way of defense, except
(i) with respect to proceedings brought to establish or enforce a right to
advancement of expenses or indemnification under this Agreement or any other
statute or law and (ii) declaratory judgment or similar proceedings brought to
obtain a judicial interpretation of an applicable statute or regulation,
provided that such indemnification or advancement of expenses may be provided by
CACI in specific cases if the Board of Directors has approved the initiation or
bringing of such suit; or

 

(c) Lack of Good Faith. To indemnify the Indemnified Party for any expenses
incurred by the Indemnified Party with respect to any proceeding instituted by
the Indemnified Party to enforce or interpret this Agreement, if a court of
competent jurisdiction determines that each of the material assertions made by
the Indemnified Party in such proceeding was not made in good faith or was
frivolous; or

 

(d) Insured or Other Reimbursed Claims. To indemnify the Indemnified Party for
expenses or liabilities of any type whatsoever (including, but not limited to,
judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) which have been reimbursed directly to the Indemnified Party, by an
insurance carrier under a policy of directors’ and officers’ liability insurance
maintained by CACI, or otherwise by CACI.



--------------------------------------------------------------------------------

Page 6

 

(e) Claims under Section 16(b). To indemnify the Indemnified Party for expenses
and the payment of profits arising from the purchase and sale by the Indemnified
Party of securities in violation of Section 16(b) of the Securities Exchange Act
of 1934, as amended (“Exchange Act”), or any similar successor statute.

 

14. Sale of Assets or Other Business Combination. In case of (i) the sale or
other disposition (excluding mortgage or pledge) of all or substantially all of
the assets of CACI to another corporation or entity, or (ii) the merger or other
business combination of CACI with or into another corporation or entity pursuant
to which CACI will not survive or will survive only as a subsidiary of another
corporation or entity, in either case with the stockholders of CACI prior to the
merger or other business combination holding less than 50% of the voting shares
of the merged or combined companies or entities after such merger or other
business combination, or in the event of any other similar reorganization
involving CACI, then, in any case other than the case in which, by operation of
law, the obligations of CACI under this Agreement automatically become
obligations of the acquiring corporation or entity, CACI shall cause the
acquiring corporation or entity to assume the obligations of CACI under this
Agreement with respect to the Indemnified Party.

 

15. Duration of Agreement.

 

(a) This Agreement shall be effective as of the date set forth on the first page
and shall apply to acts or omissions of the Indemnified Party which occurred
prior to such date if the Indemnified Party was an officer, director, employee
or other agent of CACI or any subsidiary, or was serving at the request of CACI
or any subsidiary as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, at the time
such act or omission occurred.

 

(b) This Agreement shall be effective for an initial term of two years from and
after the date of this Agreement (“Initial Term”). Thereafter, for so long as
the Indemnified Party remains an officer or director of CACI, this Agreement
shall automatically renew for an additional period (“Renewal Term”) of two years
unless, pursuant to a resolution of its Board of Directors, CACI shall have
given written notice of non-renewal to the Indemnified Party not later than six
months before the end of the then current Term (either the Initial Term or a
Renewal Term, as applicable). CACI’s obligations under this Agreement shall
continuously, irrevocably and perpetually cover any and all of the Indemnified
Party’s covered acts and omissions that occur during the Initial Term or any
Renewal Term. Such coverage shall apply to Proceedings relating to acts or
omissions occurring during the Term even if such Proceeding is not initiated
until after (or continues beyond) the Term. CACI’s obligations under this
Agreement shall continue perpetually with regard to covered acts and omissions
occurring during the period covered by this Agreement (including the Initial
Term and any Renewal Term, as applicable), notwithstanding the giving of any
such notice of termination or any other circumstance whatsoever. The
indemnification provided under this Agreement shall continue as to the
Indemnified Party even though he may have ceased to be a director, officer,
employee or agent of CACI.

 

16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.

 

17. Successors and Assigns. This Agreement shall be binding upon CACI and its
successors and assigns, and shall inure to the benefit of the Indemnified Party
and the Indemnified Party’s spouse, estate, heirs and legal representatives.

 

18. Attorneys’ Fees. In the event that any action is instituted by the
Indemnified Party under this Agreement to enforce or interpret any of the terms
of this Agreement, the Indemnified Party shall be entitled to be paid all court
costs and expenses, including reasonable attorneys’ fees, incurred by the
Indemnified Party with respect to such action, unless as a part of such action,
a court of competent jurisdiction determines that each of the material
assertions made by the Indemnified Party as a basis for such action was not made
in good faith or was frivolous. In the event of an action instituted by or in
the name of CACI under this Agreement or to enforce or interpret any of the
terms of this Agreement, the Indemnified Party shall be entitled to be paid all
court costs



--------------------------------------------------------------------------------

Page 7

 

and expenses, including attorneys’ fees incurred by the Indemnified Party in
defense of such action (including with respect to the Indemnified Party’s
counterclaims and cross-claims made in such action), unless as a part of such
action the court determines that each of the Indemnified Party’s material
defenses to such was made in bad faith or was frivolous.

 

19. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given if delivered by
hand, sent by facsimile transmission with confirmation of receipt, sent via a
reputable overnight courier service with confirmation of receipt requested, or
mailed by domestic certified or registered mail with postage prepaid and return
receipt requested, to the Indemnified Party at the address on the first page of
this Agreement and to CACI at the address below (or at such other address for a
party as shall be specified by like notice), and shall be deemed given on the
date on which delivered by hand or otherwise on the date of receipt as
confirmed:

 

CACI International Inc

1100 North Glebe Road

Arlington, Virginia 22201

Attention: Dr. J.P. London, Executive Chairman

Cc: Arnold Morse, Esquire

Phone: 703-841-7800

Fax: 703-841-2850

 

With a copy to:

 

Dean F. Hanley, Esquire

Foley Hoag LLP

155 Seaport Boulevard

Boston, Massachusetts 02210

Phone: 617-832-1000

Fax: 617-832-7000

 

20. Construction Of Certain Words and Phrases.

 

(a) The term “expense” shall include all reasonable attorneys’ fees, retainers,
court costs, transcript costs, fees of experts, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend or
investigating a Proceeding.

 

(b) “Proceeding” shall include any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other proceeding whether civil, criminal,
administrative or investigative, except one initiated by the Indemnified Party.

 

(c) The “Term” of this Agreement shall include both the Initial Term and any
Renewal Term or Terms (as such terms are defined in Section 15(b)).

 

21. Choice of Law. This Agreement shall be governed by and its provisions
construed in accordance with the laws of the State of Delaware without regard to
its conflicts of law rules.

 

22. Consent To Jurisdiction; Choice Of Venue. CACI and the Indemnified Party
each by this Agreement irrevocably consents to the jurisdiction of the courts of
Virginia and the federal courts within Virginia for all purposes in connection
with any action or proceeding which arises out of or relates to this Agreement
and agree that any such action or proceeding shall be brought only in the
appropriate court of first instance of the Commonwealth of Virginia in Arlington
County, or in United States District Court, Eastern District of Virginia,
sitting in Alexandria.



--------------------------------------------------------------------------------

Page 8

 

If the foregoing correctly sets forth our understanding, I would appreciate your
executing the enclosed counterpart of this Agreement and returning it to me.
Upon your signature this letter agreement shall constitute a binding agreement.

 

CACI International Inc By:        Name:   Title:

 

Accepted and agreed to:

 

_________________________________